                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                           NASHVILLE DIVISION

DAVID EARL MILLER, et al.,                   )
                                             )      CAPITAL CASE
        Plaintiffs,                          )
                                             )      No. 3:18-cv-01234
v.                                           )      Judge Campbell
                                             )
TONY PARKER, et al.,                         )      Execution date Dec. 6, 2018
                                             )      for David Miller
        Defendants.                          )

                               NOTICE OF APPEAL

        Notice is hereby given that David Earl Miller, Nicholas Todd Sutton, Stephen

Michael West, and Terry Lynn King, Plaintiffs in the above-captioned case hereby

appeal to the United States Court of Appeals for the Sixth Circuit from the

Memorandum and Order (Doc. 20), entered on November 15, 2018, denying

Plaintiffs’ Motion for Temporary Restraining Order (After Notice) and/or

Preliminary Injunction (Doc. 7) and the Memorandum and Order denying Plaintiffs’

Motion to Reconsider (Doc. 28), entered on November 20, 2018.

                                       Respectfully submitted,

                                       FEDERAL DEFENDER SERVICES
                                       OF EASTERN TENNESSEE, INC.

                                 BY:   s/Stephen M. Kissinger
                                       Stephen M. Kissinger, BPR # 037082
                                       Asst. Federal Community Defender
                                       800 S. Gay Street, Suite 2400
                                       Knoxville, TN 37929
                                       Phone: (865) 637-7979
                                       Facsimile: (865) 637-7999
                                       Stephen_Kissinger@fd.org
                                       Attorney for Plaintiffs




     Case 3:18-cv-01234 Document 29 Filed 11/20/18 Page 1 of 2 PageID #: 1884
                          CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2018, this Notice of Appeal was filed
electronically via the Court’s electronic filing system upon the following person.
Parties may access this filing through the Court’s electronic filing system.

      Scott C. Sutherland
      Assistant Attorney General
      Law Enforcement Division
      P.O. Box 20207
      Nashville, TN 37202
      (615) 741-2164
      Scott.Sutherland@ag.tn.gov

      Jennifer L. Smith
      Tennessee Attorney General's Office
      P. O. Box 20207
      Nashville, TN 37202
      (615) 741-3491
      Jennifer.Smith@ag.tn.gov

      Robert W. Mitchell
      Tennessee Attorney General's Office
      P. O. Box 20207
      Nashville, TN 37202-0207
      (615) 741-3491
      Robert.Mitchell@ag.tn.gov

                                       s/Stephen M. Kissinger
                                       Stephen M. Kissinger




                                     2
   Case 3:18-cv-01234 Document 29 Filed 11/20/18 Page 2 of 2 PageID #: 1885
